Exhibit 10D

DEFERRED COMPENSATION PLAN FOR

OFFICERS AND KEY EMPLOYEES OF

CARPENTER TECHNOLOGY CORPORATION

As amended and restated, effective January 1, 2005

REVISED

This is the Deferred Compensation Plan for Officers and Key Employees of
Carpenter Technology Corporation, effective January 1, 1995, established by
Carpenter Technology Corporation and its subsidiaries expressly included herein
to provide its senior executives with an additional method of planning for their
retirement. The Plan is intended to be an “unfunded” plan maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

The Plan has been amended and restated, effective January 1, 2005, to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
to achieve deferral of taxation until deferred amounts are distributed in
accordance with the terms of the Plan.

ARTICLE I

DEFINITIONS

The following words and phrases as used herein have the following meanings
unless the context plainly requires a different meaning:

1.1. Account means the total amount credited to the bookkeeping accounts in
which a Participant’s Deferral Credits are maintained, including earnings
thereon. The Accounts will consist of Tranches for each type of Deferral made
under Article IV, as the Plan Administrator deems necessary.

1.2. Beneficiary means the person that the Participant designates to receive any
unpaid portion of the Participant’s Account should the Participant’s death occur
before the Participant receives the entire balance to the credit of such
Participant’s Account. If the Participant does not designate a beneficiary, his
Beneficiary shall be his spouse if he is married at the time of his death, or
his estate if he is unmarried at the time of his death.

1.3. Board of Directors means the board of directors of Carpenter Technology
Corporation or the Human Resources Committee thereof (including any duly
appointed sub-committee or successor committee performing similar duties,
hereafter the “Committee”), whenever said Board delegates responsibilities under
this Plan to the Committee.

1.4. Bonus Compensation means any compensation plan designated by the Committee
or, for Employees whose Salary is not determined by said Committee, the
Company’s Chief Executive Officer as a bonus compensation plan eligible for
Deferrals under Section 4.2.2 including, but not limited to, the Executive Bonus
Compensation Plan, the Salaried Exempt Annual Compensation Plan and any
successor plans.

 

1



--------------------------------------------------------------------------------

1.5. Change in Control means and includes each of the following:

1.5.1. The acquisition by any person, entity, or group of persons (within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (each, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with Sections 1.5.3 (i), 1.5.3 (ii) and 1.5.3 (iii);

1.5.2. individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

1.5.3. consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (a “Business Combination”),
in each case, unless, following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the surviving entity resulting from such Business Combination
(including, without limitation, a surviving entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any surviving
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such surviving entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the surviving
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such surviving entity, except to the
extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members

 

2



--------------------------------------------------------------------------------

of the board of directors of the surviving entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or

1.5.4. approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.6. Code means the Internal Revenue Code of 1986, as amended.

1.7. Company means Carpenter Technology Corporation or any successor by merger,
purchase or otherwise.

1.8. Credits means the amount credited to a Participant’s Account or Tranche, as
appropriate, as a result of a Participant’s Deferrals plus investment returns
credited under Section 4.6.

1.9. Deferral means an amount deferred under the Plan pursuant to a
Participant’s election or an Employer Addition under Article IV, and credited to
a Participant’s Account. No money or other assets will actually be contributed
to such Accounts.

1.10. Disability means a qualified physician designated by the Company has
reviewed and approved the determination that the Employee:

1.10.1. is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

1.10.2. is, by reasons of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees of an Employer.

1.11. Effective Date means January 1, 1995.

1.12. Employee means an individual who is employed by an Employer.

1.13. Employer means the Company and any subsidiary that (1) the Board of
Directors designates as an Employer and (2) the board of such subsidiary
approves participation in the Plan. A list of the subsidiaries currently
designated as Employers is attached hereto as Appendix A.

1.14. Employer Addition means Deferrals made on behalf of a Participant by an
Employer.

1.15. Event means any one or combination of the following elected by the
Participant in writing prior to the year of deferral to govern distribution of a
Tranche: Change in Control, Disability, Termination or specific date or dates
(such as attainment of a specified age).

 

3



--------------------------------------------------------------------------------

When a Participant elects a combination of events, the Participant must specify
whether the event that is the “earlier of” or “later of” will control
distribution. In the absence of a designation by the Participant, the “earlier
of” will apply to a combination of events.

1.16. Executive Bonus Compensation Plan means the Carpenter Technology
Corporation Executive Bonus Compensation Plan, as may be amended from time to
time.

1.17. Investment Funds means the investment alternatives made available by the
Plan Administrator from time to time under the Plan.

1.18. Participant means a Senior Executive who elects to participate or is
otherwise granted participation in the Plan pursuant to Section 2.2.

1.19. Pension Board means the Pension Board appointed pursuant to the General
Retirement Plan for Employees of Carpenter Technology Corporation, as
constituted from time to time.

1.20. Plan means this Deferred Compensation Plan for Officers and Key Employees
of Carpenter Technology Corporation, as may be amended from time to time.

1.21. Plan Administrator means the Pension Board.

1.22. Plan Year means the 12-month period beginning January 1 and ending
December 31.

1.23. Salary means all amounts of cash compensation that are treated as wages
for federal income tax withholding under section 3401(a) of the Code for the
Plan Year (or would be except for payment by a foreign Company subsidiary) plus
amounts that would be paid to the Employee during the year but for the
Employee’s election under a cash or deferred arrangement described in section
401(k) of the Code or a cafeteria plan described in section 125 of the Code.
Notwithstanding the preceding sentence, Salary shall not include Bonus
Compensation or any compensation plan designated under Section 4.2.3;

1.23.1. severance payments under a written agreement with the Company or any
subsidiary following an Employee’s Termination;

1.23.2. contributions by the Employer to this or any other plan or plans for the
benefit of its employees, except as otherwise expressly provided in this
Section 1.23; or

1.23.3. amounts identified by the Employer as expense allowances or
reimbursements regardless of whether such amounts are treated as wages under the
Code.

1.24. Senior Executive means an Employee who is classified as “exempt” under the
Fair Labor Standards Act of 1938, as amended, and whose salary grade is at least
19, or its equivalent as determined by the management of Carpenter Technology
Corporation, or any other Employee who the Board of Directors expressly
designates as a Senior Executive.

 

4



--------------------------------------------------------------------------------

1.25 Termination means a Participant’s termination of employment with the
Company.

1.26 Tranche means the Deferrals and associated investment results related to
each separate election made by a Participant under Article IV.

1.27 Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

1.28 Valuation Date means any day on which the New York Stock Exchange or any
successor to its business is open for trading.

ARTICLE II

PARTICIPATION

2.1 Eligibility to Participate. All Senior Executives are eligible to
participate in the Plan.

2.2 Participation. Any Senior Executive who elects to participate in the Plan
shall become a Participant in the Plan immediately upon enrolling as a
Participant by the method required by the Plan Administrator. Any Senior
Executive receiving Employer Additions shall become a Participant on the date of
the initial Employer Addition, if the Participant has not enrolled under the
preceding sentence. An individual shall remain a Participant in the Plan until
all amounts credited to the Participant’s Account have been distributed to the
Participant or the Participant’s Beneficiary.

ARTICLE III

VESTING

Participants are always fully vested in all amounts credited to their Accounts.

ARTICLE IV

DEFERRAL CREDITS

4.1 Eligibility to Receive Deferral Credits. A Participant may receive Deferral
Credits in each Plan Year that the Participant is a Senior Executive.

4.2 Participant Deferrals.

4.2.1. Salary Deferrals. A Participant may elect to defer receipt of up to 35%
of the Participant’s Salary and to have the Employer credit that amount to the
Participant’s Account under the Plan.

 

5



--------------------------------------------------------------------------------

4.2.2. Bonus Compensation Deferrals. A Participant may elect to defer receipt of
up to 100% of the amounts the Participant is eligible to receive under any Bonus
Compensation plan and to have the Employer credit that amount to the
Participant’s Account under the Plan.

4.2.3 Other Cash Deferrals. A Participant may elect to defer receipt of up to
100% of the amount the Participant is eligible to receive under any cash
compensation plan that the Board of Directors or, for Employees whose Salary is
not determined by said Board, the Company’s Chief Executive Officer designates a
compensation plan for purposes of this Section 4.2.3, and to have the Employer
credit of that amount to the Participant’s Account under the Plan.

4.3 Employer Additions. The Participant’s Employer will contribute to a separate
Tranche on behalf of a Senior Executive whose Company Basic Contributions (as
defined in the Savings Plan of Carpenter Technology Corporation (“Savings
Plan”)) are limited by Code section 401(a)(17). The amount of the Employer
Addition will equal the amount that would have been contributed to the Savings
Plan as Company Basic Contributions except for such limitation.

4.4 Elections.

4.4.1. Frequency and Timing of Elections. Any elections made pursuant to this
Section 4.4 may not be modified during the Plan Year to which such election
applies, except that a Participant’s elections must cease to apply in the event
such Participant receives a hardship distribution under the Savings Plan or a
distribution from this Plan due to an Unforeseeable Emergency. For Salary
Deferrals, Other Cash Deferrals and Employer Additions, described in Sections
4.2.1, 4.2.3, and 4.3 respectively, the Participant must make an election by
December 15 of a Plan Year for it to take effect for the next Plan Year.
Notwithstanding the foregoing, a new Participant may file an initial election
governing Salary Deferrals and Employer Additions during the first 30 days of
participation in this Plan. For Bonus Compensation Deferrals described in
Section 4.2.2 and any Other Cash Deferrals described in Section 4.2.3 that are
constructed as bonus compensation, the Participant must make an election by the
earlier of:

4.4.1.1. December 15 of the final fiscal year of the performance period
applicable to such Bonus Compensation; or

4.4.1.2. six months prior to any date within the performance period upon which
the outcome of any performance goals or measures will determine all or a portion
of the Bonus Compensation to be paid to the Participant.

For example, to defer an award paid after the end of the two-year July 1, 2006
to June 30, 2008 performance period, during which the Participant’s bonus,
although not paid until the end of the performance period, is calculated
separately for each year, the Participant must make an election by the earlier
of December 15, 2007 (4.4.1.1 above) or December 31, 2006 (4.4.1.2 above).

 

6



--------------------------------------------------------------------------------

4.4.2. Duration of Elections. Elections to defer amounts under this Article IV
expire at the end of the Plan Year, fiscal year or performance period for which
the election was made. Each such election shall constitute a separate Tranche.

4.4.3. Restriction on Elections. Elections to defer amounts may be in the form
of a whole percentage or in $1 increments.

4.5 Investment Funds. The Plan Administrator shall establish multiple Investment
Funds which shall be maintained for the purpose of determining the investment
return to be credited to each Participant’s Account. The Plan Administrator may
change the number, identity or composition of the Investment Funds from time to
time. Each Participant shall indicate the Investment Funds based on which
Deferrals under Sections 4.2 and 4.3 are to be adjusted.

4.6 Investment Returns. Each Participant’s Account shall be increased or
decreased by the net amount of investment earnings or losses that it would have
achieved had it actually been invested in the deemed investments. The Company is
not required to purchase or hold any of the deemed investments. Investment Fund
elections must be made in a minimum of 1% increments and in such a manner as the
Plan Administrator shall specify. A Participant may change his or her Investment
Fund election as soon as administratively practicable following the date the
Plan Administrator receives notice of such change in the form prescribed by the
Plan Administrator.

No less frequently than as of each Valuation Date, each Participant’s Account
shall be increased or decreased to reflect investment results. Each
Participant’s Account shall be adjusted by the investment return of the
Investment Funds in which the Participant’s elected to be deemed to participate.
The investment return adjustment is intended to reflect the actual performance
of the Investment Fund net of any applicable investment management fees or
administrative expenses determined by the Plan Administrator. Notwithstanding
the above, the amount of any payment of Plan benefits pursuant to Article V
shall be determined as of the Valuation Date preceding the date of payment.

ARTICLE V

DISTRIBUTIONS

5.1 Source of Distributions. All distributions shall, at the Employer’s
discretion, be made directly out of the Employer’s general assets or from the
Carpenter Technology Corporation Non-Qualified Employee Benefits Trust, if
available.

5.2 Form of Distributions. A Participant may receive distributions in one of the
following manners, which the Participant shall elect on the initial enrollment
forms for each Tranche. A Participant may elect to receive distributions from
each Tranche in different manners and at different times.

5.2.1. A lump sum distribution of the Participant’s entire Tranche;

 

7



--------------------------------------------------------------------------------

5.2.2. Ten annual installments, with the distribution each year equal to the
product resulting from multiplying the then current Tranche balance by a
fraction. The numerator of the fraction is always one, and the denominator of
the fraction is ten for the first distribution and is reduced by one for each
subsequent distribution; or

5.2.3. Fifteen annual installments, with the distribution each year equal to the
product resulting from multiplying the then current Tranche balance by a
fraction. The numerator of the fraction is always one, and the denominator of
the fraction is fifteen for the first distribution and is reduced by one for
each subsequent distribution.

5.3 Timing of Distributions. Each Participant shall elect the timing of the
distribution with respect to each of his or her Tranches in the manner
authorized by the Plan Administrator. The Participant’s election(s) shall
indicate that payment of each Tranche shall be made (in the case of a lump sum
election) or shall commence (in the case of an installment election) as soon as
administratively practicable following the Participant’s elected Event;
provided, however, if the Participant is a key employee, as defined in Code
section 416(i) without regard to paragraph (5) thereof, and the common stock of
the Company is publicly traded on an established securities market, any
distributions scheduled to be paid upon Termination shall not commence before
the date which is 6 months following the date of Termination (or, if earlier,
the death of the Participant) and, if such distribution is the first in a series
of installments, subsequent distributions shall be paid upon the anniversary of
the Termination date.

Notwithstanding the foregoing, a Participant’s elections under Article IV, the
balance of a Participant’s Account shall be paid as soon as practicable
following the date of the Participant’s death.

5.4 Default Form and Timing Election. If the Participant has not affirmatively
made a form or timing of distribution election pursuant to Sections 5.2 and/or
5.3 above, the Participant will be deemed to have made elections as indicated in
Sections 5.2.1 and 5.3 based upon Termination.

5.5 Change in Form or Time of Distribution. A Participant may change his or her
form and timing election applicable to the distribution of any Tranche under
Sections 5.2 and 5.3 (or a deemed election under Section 5.4), provided that
such request for change is made (i) at least twelve (12) consecutive months
prior to the date on which such distribution would otherwise have been made or
commenced and (ii) the first payment with respect to such new election is
deferred for a period of not less than 5 years beyond the date such distribution
would otherwise have been made.

5.6 Distributions Due to Unforeseeable Emergency. Distributions hereunder may
commence if the Plan Administrator determines, based on uniform, established
standards, that the Participant has incurred an Unforeseeable Emergency. The
amount distributed under this Section 5.6 shall not exceed the amount necessary
to satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent

 

8



--------------------------------------------------------------------------------

the liquidation of such assets would not itself cause severe financial
hardship). The Plan Administrator shall determine the Investment Fund or Funds
under Section 4.5 and the Participant shall identify the Tranche(s) from which
such distribution shall be made. If the Participant fails to identify Tranches
with sufficient credits to satisfy the Unforeseeable Emergency, the Plan
Administrator shall determine any additional Tranches required to complete the
distribution.

5.7 Termination of Employment. Upon Termination, a Participant, or the
Beneficiary if the Termination is caused by the Participant’s death, shall
receive distribution of the Participant’s Account pursuant to the election(s) in
place under Sections 5.2, 5.3, 5.4 and 5.5.

ARTICLE VI

PLAN ADMINISTRATION

6.1 General. The Plan shall be administered by the Company subject to the
oversight of the Plan Administrator. Employees (of the Company) and members (of
the Committee or Pension Board), including any appointee or designee of such
entity, shall use that degree of care, skill, prudence and diligence that a
prudent person acting in a like capacity and familiar with such matters would
use in the employee’s or member’s conduct of a similar situation.

The Committee, Company or Pension Board may appoint such agents, who need not be
members (of the Committee or Pension Board) or employees (of the Company), as it
deems necessary for the effective exercise of its duties and may delegate to
such agents any powers and duties, both ministerial and discretionary, as the
Committee, Company or Pension Board, as applicable, may deem expedient and
appropriate.

6.2 Responsibilities and Reports. The Plan Administrator may, pursuant to a
written resolution, allocate specific responsibilities under the Plan among one
or more of its members, or such other persons it deems appropriate. The Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports that are furnished by any
actuary, accountant, controller, counsel, investment banker or other person who
is employed or engaged for such purposes.

6.3 Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, to the extent not preempted
by federal law.

ARTICLE VII

CLAIMS PROCEDURE

7.1 Plan Interpretation. The Committee shall have the authority and
responsibility to interpret and construe the Plan and to decide all questions
arising thereunder, including, without limitation, questions of eligibility for
participation, eligibility for Deferral Credits, the amount of Account balances,
and the timing of the distribution thereof, and shall have the authority to
deviate from the literal terms of the Plan to the extent it shall determine to
be necessary or appropriate to operate the Plan in compliance with the
provisions of applicable

 

9



--------------------------------------------------------------------------------

law. Notwithstanding the above, a member of the Human Resources Committee shall
not take any part in decisions regarding his participation in the Plan. The
decisions of the Committee upon all matters within the scope of its authority
shall be final, binding and conclusive upon all parties.

7.2 Denial of Claim for Benefits. Any denial by the Committee of any claim for
benefits under the Plan by a Participant or Beneficiary shall be stated in
writing by the Committee and delivered or mailed to the Participant or
Beneficiary. The Committee shall furnish the claimant with notice of the
decision not later than 90 days after receipt of the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision. The notice of the Committee’s decision
shall be written in a manner calculated to be understood by the claimant and
shall include (i) the specific reasons for the denial, including, where
appropriate, references to the Plan, (ii) any additional information necessary
to perfect the claim with an explanation of why the information is necessary,
and (iii) an explanation of the procedure for perfecting the claim.

7.3 Appeal of Denial. The claimant shall have 60 days after receipt of written
notification of denial of his or her claim in which to file a written appeal
with the Committee. As a part of any such appeal, the claimant may submit issues
and comments in writing and shall, on request, be afforded an opportunity to
review any documents pertinent to the perfection of his or her claim. The
Committee shall render a written decision on the claimant’s appeal ordinarily
within 60 days of receipt of notice thereof but, in no case, later than 120
days.

ARTICLE VIII

FUNDING

8.1 Funding. The Employer shall not segregate or hold separately from its
general assets any amounts credited to the Accounts, and shall be under no
obligation whatsoever to fund in advance any amounts under the Plan, including
all Credits and earnings thereon.

8.2 Insolvency. In the event that the Employer becomes insolvent, all
Participants and Beneficiaries shall be treated as general, unsecured creditors
of the Employer with respect to any amounts credited to the Accounts under the
Plan.

ARTICLE IX

AMENDMENT AND TERMINATION

9.1 Reservation of Rights. The Employer reserves the right to amend or terminate
the Plan at any time by action of the Board of Directors. Notwithstanding the
foregoing, no such amendment or termination shall reduce the balance of any
Participant’s Account as of the date of such amendment or termination.

 

10



--------------------------------------------------------------------------------

9.2 Funding upon Termination. Upon a complete termination of the Plan, the
Employer shall contribute to the Carpenter Technology Corporation Non-Qualified
Employee Benefits Trust an amount equal to the aggregate of all amounts credited
to Participants’ Accounts as of the date of such termination. If the Carpenter
Technology Corporation Non-Qualified Employee Benefits Trust does not exist at
the time the Plan is terminated, the Employer shall create an irrevocable
grantor trust to which it will contribute such amounts. This newly created trust
shall be designed to ensure that Participants will not be subject to taxation on
amounts contributed to and held under the trust on their behalf before the
amounts are distributed.

9.3 Survival of Accounts and Elections. Notwithstanding any termination of the
Plan, the trustee of the trust to which amounts are contributed under
Section 9.2 shall maintain the Accounts for Participants in the same manner as
under this Plan and all elections for distributions under Article V of the Plan
shall survive the termination and remain in effect.

ARTICLE X

MISCELLANEOUS

10.1 Limited Purpose of Plan. The establishment or existence of the Plan shall
not confer upon any individual the right to continue as an Employee. The
Employer expressly reserves the right to discharge any Employee whenever in its
judgment its best interests so require.

10.2 Non-alienation. No amounts payable under the Plan shall be subject in any
manner to anticipation, assignment, or voluntary or involuntary alienation.

10.3 Facility of Payment. If the Plan Administrator, in its sole discretion,
deems a Participant or Beneficiary who is eligible to receive any payment
hereunder to be incompetent to receive the same by reason of age, illness or any
infirmity or incapacity of any kind, the Plan Administrator may direct the
Employer to apply such payment directly for the benefit of such person, or to
make payment to any person selected by the Plan Administrator to disburse the
same for the benefit of the Participant or Beneficiary. Payments made pursuant
to this Section 10.3 shall operate as a discharge, to the extent thereof, of all
liabilities of all Employers and the Plan Administrator to the person for whose
benefit the payments are made.

 

11



--------------------------------------------------------------------------------

To record the adoption of the Plan as amended and restated effective January 1,
2005, the Carpenter Technology Corporation has caused its authorized officers to
affix its corporate name and seal this              day of                     ,
2007.

 

[CORPORATE SEAL]     CARPENTER TECHNOLOGY CORPORATION Attest:  

 

    By:  

 

  Walter L. Pease       T. Kathleen Hanley   Secretary       Sr. Vice-President,
Org. Effect,         Strategy & Corporate Staffs

 

12



--------------------------------------------------------------------------------

DEFERRED COMPENSATION PLAN FOR

OFFICERS AND KEY EMPLOYEES OF

CARPENTER TECHNOLOGY CORPORATION

APPENDIX A

PARTICIPATING SUBSIDIARIES

[NONE]

As of January 1, 2005